EXHIBIT 10(e)

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

The Company has adopted Management Incentive Plan for Fiscal 2009 for executive
officers and certain other participants. The plan provides for cash bonuses
based on achievement of a combination of individual performance goals and
corporate targets. EBITDA is defined as earnings before interest, taxes,
depreciation and amortization. The achievement of individual performance goals
and corporate profitability targets results in an incentive payment based on a
participant’s bonus opportunity, which is set at a percentage of the
participant’s base salary and is based on the participants responsibilities and
position within the Company.

Fiscal 2009 Plan

A specified portion of the target bonus opportunity is allocated to individual
performance goals, which are quantifiable and result in payment only if the
individual performance goals are reached and the remainder of the bonus is
allocated to achievement of the corporate targets. The fiscal 2009 plan uses
EBITDA, recovery of insurance proceeds from the Port Wentworth refinery accident
and Port Wentworth production volume in determining corporate targets.
Twenty-five percent of an officer’s target bonus will be paid when a specific
level of the corporate objectives is achieved and that percentage will increase
in varying degrees through 100% of target bonus at a specified level of
achievement and a maximum of 200% of target bonus when a higher level of the
corporate objectives are achieved.